DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on January 10, 2022 has been entered. Claims 1, 3-7, 11-17, 21 and 23-26 have been amended. Claims 8-10 and 18-20 were previously canceled. Claims 27-38 have been added. Claims 1-7, 11-17 and 21-38 are still pending in this application, with claims 1, 11, 21 and 31 being independent.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-12 of U.S. Patent No. 10,542,555, hereinafter referred to as ‘555. Although the claims at issue are not identical, they are the claims of the instant application and those of ‘555 are similar in scope.
Regarding claim 1, ‘555 teaches a wireless station (STA) comprising: 
a receiver configured to receive, from an access point (AP), a downlink (DL) frame that solicits uplink (UL) frames from a plurality of STAs, including the STA, the DL frame including a resource allocation which allocates a resource for an UL frame from the STA (See Claim 1); and 
a transmitter configured to transmit the UL frame to the AP in response to the DL frame, over the resource (See Claim 1); 
the receiver further configured to receive an acknowledgement (ACK) frame from the AP in response to the UL frame, wherein the ACK frame includes acknowledgements to UL frames from others of the plurality of STAs (See Claim 1).  

Regarding claim 2, ‘555 further teaches the STA of claim 1, wherein the DL frame includes an identifier corresponding to the STA (See Claim 2).  

Regarding claim 31, ‘555 teaches a method implemented in a wireless station (STA), the method comprising: 
receiving, from an access point (AP), a downlink (DL) frame that solicits uplink (UL) frames from a plurality of STAs, including the STA, the DL frame including a resource allocation which allocates a resource for an UL frame from the STA (See Claim 11); 
See Claim 11); and 
receiving an acknowledgement (ACK) frame from the AP in response to the UL frame, wherein the ACK frame includes acknowledgements to the UL frame and to UL frames from others of the plurality of STAs (See  Claim 11).  

Regarding claim 32, ‘555 further teaches the method of claim 31, wherein the DL frame includes an identifier corresponding to the STA (See Claim 12).  
Claims 1 and 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,231,251, hereinafter referred to as ‘251. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and those of ‘251 are similar in scope.
Regarding claim 1, ‘251 teaches a wireless station (STA) comprising: 
a receiver configured to receive, from an access point (AP), a downlink (DL) frame that solicits uplink (UL) frames from a plurality of STAs, including the STA, the DL frame including a resource allocation which allocates a resource for an UL frame from the STA (See Claim 1); and 
a transmitter configured to transmit the UL frame to the AP in response to the DL frame, over the resource (See Claim 1); 
While ‘251 fails to teach the receiver further configured to receive an acknowledgement (ACK) frame from the AP in response to the UL frame, wherein the ACK frame includes acknowledgements to UL frames from others of the plurality of 

Regarding claim 31, ‘555 teaches a method implemented in a wireless station (STA), the method comprising: 
receiving, from an access point (AP), a downlink (DL) frame that solicits uplink (UL) frames from a plurality of STAs, including the STA, the DL frame including a resource allocation which allocates a resource for an UL frame from the STA (See Claim 11); and
transmitting the UL frame to the AP in response to the DL frame, over the resource (See Claim 11).
While ‘251 fails to teach receiving an acknowledgement (ACK) frame from the AP in response to the UL frame, wherein the ACK frame includes acknowledgements to the UL frame and to UL frames from others of the plurality of STAs, omission of an element and its function in a combination in an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 7, 11-13, 17, 21-23, 27, 31-33 and 37 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gong et al. (U.S. PGPub 2013/0170427), hereinafter referred to as Gong.
Regarding claim 1, Gong discloses a wireless station (STA) comprising: 
a receiver (antenna array; See Fig. 1) configured to receive, from an access point (AP), a downlink (DL) frame that solicits uplink (UL) frames from a plurality of STAs, including the STA (The NC may do so by transmitting a CTS that accomplishes two things: 1) it identifies the multiple MDs (including MD1) that may transmit simultaneously, and 2) it specifies a desired RSSI (received signal strength indicator) for each MD to use for its transmission; See Fig. 6 and [0043]), the DL frame including a resource allocation which allocates a resource for an UL frame from the STA (The remaining sub-fields shown here all have to do with the particular time period being reserved by the Allocation, and in some embodiments may be the same for all allocations in this IE, wherein the block duration, block period and number of blocks are interpreted as the resource; See Fig. 5 and [0039]); and 
antenna array; See Fig. 1) configured to transmit the UL frame to the AP in response to the DL frame, over the resource (After receiving the CTS, each indicated MD which has uplink data to send may then directionally transmit that data at the same time; See Fig. 6 and [0044]); 
the receiver further configured to receive an acknowledgement (ACK) frame from the AP in response to the UL frame, wherein the ACK frame includes acknowledgements to UL frames from others of the plurality of STAs (The NC may then transmit directional Block Acknowledgements to the MDs to acknowledge receipt of the data; See fig. 6 and [0044]).  

Regarding claim 2, Gong further discloses the STA of claim 1, wherein the DL frame includes an identifier corresponding to the STA (multiple AID fields, each indicating a particular MD that is scheduled to simultaneously make an uplink transmission; See Fig. 7 and [0045]).  

Regarding claim 3, Gong further discloses the STA of claim 1, wherein the DL frame is a control frame comprising association identifiers (AIDs) of the STA and the plurality of STAs (multiple AID fields, each indicating a particular MD that is scheduled to simultaneously make an uplink transmission; See Fig. 7 and [0045]).  

The CTS message implies that the AP is ready to receive on the resource; See [0043]).

Regarding claim 11, Gong discloses a method implemented in an access point (AP), the method comprising: 
transmitting, to a wireless station (STA), a downlink (DL) frame that solicits uplink (UL) frames from a plurality of STAs, including the STA (The NC may do so by transmitting a CTS that accomplishes two things: 1) it identifies the multiple MDs (including MD1) that may transmit simultaneously, and 2) it specifies a desired RSSI (received signal strength indicator) for each MD to use for its transmission; See [0043]), and that includes a resource allocation which allocates a resource for an UL frame from the STA (The remaining sub-fields shown here all have to do with the particular time period being reserved by the Allocation, and in some embodiments may be the same for all allocations in this IE, wherein the block duration, block period and number of blocks are interpreted as the resource; See Fig. 5 and [0039]); 
receiving the UL frame from the STA in response to the DL frame, the UL frame received over the resource (After receiving the CTS, each indicated MD which has uplink data to send may then directionally transmit that data at the same time; See [0044]); and 
transmitting an acknowledgement (ACK) frame to the STA in response to the UL frame, wherein the ACK frame includes acknowledgements to the UL The NC may then transmit directional Block Acknowledgements to the MDs to acknowledge receipt of the data; See fig. 6 and [0044]).  

Regarding claim 12, Gong further discloses the method of claim 11, wherein the DL frame includes an identifier corresponding to the STA (multiple AID fields, each indicating a particular MD that is scheduled to simultaneously make an uplink transmission; See Fig. 7 and [0045]).  

Regarding claim 13, Gong further discloses the method of claim 11, wherein the DL frame is a control frame comprising association identifiers (AIDs) of the STA and the plurality of STAs (multiple AID fields, each indicating a particular MD that is scheduled to simultaneously make an uplink transmission; See Fig. 7 and [0045]).  

Regarding claim 17, Gong further discloses the method of claim 11, wherein the DL frame indicates that the AP is ready to receive on the resource (The CTS message implies that the AP is ready to receive on the resource; See [0043]).

	Regarding claim 21, Gong discloses an access point (AP) comprising:
a transmitter (antenna array; See Fig. 1) configured to transmit, to a wireless station (STA), a downlink (DL) frame that solicits uplink (UL) frames from a plurality of STAs including the STA (The NC may do so by transmitting a CTS that accomplishes two things: 1) it identifies the multiple MDs (including MD1) that may transmit simultaneously, and 2) it specifies a desired RSSI (received signal strength indicator) for each MD to use for its transmission; See [0043]), the DL frame including a resource allocation which allocates a resource  for an UL frame from the STA (The remaining sub-fields shown here all have to do with the particular time period being reserved by the Allocation, and in some embodiments may be the same for all allocations in this IE, wherein the block duration, block period and number of blocks are interpreted as the resource; See Fig. 5 and [0039]); andApplicant: IDAC Holdings, Inc. Application No.: 16/747,254 
a receiver (antenna array; See Fig. 1) configured to receive the UL frame from the STA in response to the DL frame, the UL frame received over the resource (After receiving the CTS, each indicated MD which has uplink data to send may then directionally transmit that data at the same time; See [0044]); 
the transmitter further configured to transmit an acknowledgement (ACK) frame to the STA in response to the UL frame, wherein the ACK frame includes acknowledgements to the UL frame and to UL frames from others of the plurality of STAs (The NC may then transmit directional Block Acknowledgements to the MDs to acknowledge receipt of the data; See fig. 6 and [0044]). 
Regarding claim 22, Gong further discloses the AP of claim 21, wherein the DL frame includes an identifier corresponding to the STA (multiple AID fields, each indicating a particular MD that is scheduled to simultaneously make an uplink transmission; See Fig. 7 and [0045]).  

Regarding claim 23, Gong further discloses the AP of claim 21, wherein the DL frame is a control frame comprising association identifiers (AIDs) of the STA and the plurality of STAs (multiple AID fields, each indicating a particular MD that is scheduled to simultaneously make an uplink transmission; See Fig. 7 and [0045]).  

Regarding claim 27, Gong further discloses the AP of claim 21, wherein the DL frame indicates that the AP is ready to receive on the resource (The CTS message implies that the AP is ready to receive on the resource; See [0043]).  

Regarding claim 31, Gong discloses a method implemented in a wireless station (STA), the method comprising: 
receiving, from an access point (AP), a downlink (DL) frame that solicits uplink (UL) frames from a plurality of STAs, including the STA (The NC may do so by transmitting a CTS that accomplishes two things: 1) it identifies the multiple MDs (including MD1) that may transmit simultaneously, and 2) it specifies a desired RSSI (received signal strength indicator) for each MD to use for its transmission; See [0043]), the DL frame including a resource allocation which allocates a resource for an UL frame from the STA (The remaining sub-fields shown here all have to do with the particular time period being reserved by the Allocation, and in some embodiments may be the same for all allocations in this IE, wherein the block duration, block period and number of blocks are interpreted as the resource; See Fig. 5 and [0039]); 
transmitting the UL frame to the AP in response to the DL frame, over the resource (After receiving the CTS, each indicated MD which has uplink data to send may then directionally transmit that data at the same time; See [0044]); and 
receiving an acknowledgement (ACK) frame from the AP in response to the UL frame, wherein the ACK frame includes acknowledgements to the UL frame and to UL frames from others of the plurality of STAs (The NC may then transmit directional Block Acknowledgements to the MDs to acknowledge receipt of the data; See fig. 6 and [0044]).  

Regarding claim 32, Gong further discloses the method of claim 31, wherein the DL frame includes an identifier corresponding to the STA (multiple AID fields, each indicating a particular MD that is scheduled to simultaneously make an uplink transmission; See Fig. 7 and [0045]).  

Regarding claim 33, Gong further discloses the method of claim 31, wherein the DL frame is a control frame comprising association identifiers (AIDs) of the STA and the plurality of STAs (multiple AID fields, each indicating a particular MD that is scheduled to simultaneously make an uplink transmission; See Fig. 7 and [0045]).  
The CTS message implies that the AP is ready to receive on the resource; See [0043]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 14, 24 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gong as applied to claims 1, 11, 21 and 31 above, and further in view of Park et al. (U.S. PGPub 2014/0098724), hereinafter referred to as Park.
Regarding claim 4, Gong fails to teach the STA of claim 1, wherein the ACK frame is sent over the entire bandwidth or a primary channel.
Park teaches wherein the ACK frame is sent over the entire bandwidth or a primary channel (the AP may send an ACK on the primary sub-channel; See [0039]).


Regarding claim 14, Gong fails to teach the method of claim 11, wherein the ACK frame is sent over the entire bandwidth or a primary channel.  
Park teaches wherein the ACK frame is sent over the entire bandwidth or a primary channel (the AP may send an ACK on the primary sub-channel; See [0039]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Gong to include wherein the ACK frame is sent over the entire bandwidth or a primary channel taught by Park in order to enhance frequency selective transmission.

Regarding claim 24, Gong fails to teach the AP of claim 21, wherein the ACK frame is sent over the entire bandwidth or a primary channel.  
Park teaches wherein the ACK frame is sent over the entire bandwidth or a primary channel (the AP may send an ACK on the primary sub-channel; See [0039]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of Gong to include wherein the ACK frame is sent over the entire bandwidth or a primary channel taught by Park in order to enhance frequency selective transmission.


Park teaches wherein the ACK frame is sent over the entire bandwidth or a primary channel (the AP may send an ACK on the primary sub-channel; See [0039]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Gong to include wherein the ACK frame is sent over the entire bandwidth or a primary channel taught by Park in order to enhance frequency selective transmission.

Claims 5, 15, 25 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gong as applied to claims 1, 11,21 and 31 above, and further in view of Gong et al. (U.S. PGPub 2012/0177017), hereinafter referred to as Stacey.
Regarding claim 5, Gong fails to teach the STA of claim 1, wherein the resource comprises a sub-channel.  
Stacey teaches wherein the resource comprises a sub-channel (having one or more primary and secondary subchannels; See [0031]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of Gong to include wherein the resource comprises a sub-channel taught by Stacey in order to optimize communications in a dynamically.

Regarding claim 15, Gong fails to teach the method of claim 11, wherein the resource comprises a sub-channel.  
having one or more primary and secondary subchannels; See [0031]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Gong to include wherein the resource comprises a sub-channel taught by Stacey in order to optimize communications in a dynamically.

Regarding claim 25, Gong fails to teach the AP of claim 21, wherein the resource comprises a sub-channel.  
Stacey teaches wherein the resource comprises a sub-channel (having one or more primary and secondary subchannels; See [0031]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of Gong to include wherein the resource comprises a sub-channel taught by Stacey in order to optimize communications in a dynamically.

Regarding claim 35, Gong fails to teach the method of claim 31, wherein the resource comprise a sub- channel.  
Stacey teaches wherein the resource comprises a sub-channel (having one or more primary and secondary subchannels; See [0031]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Gong to include wherein the resource comprises a sub-channel taught by Stacey in order to optimize communications in a dynamically.

Claims 6, 16, 26 and 36 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gong as applied to claims 1, 11, 21 and 31 above, and further in view of Tan et al. (U.S. PGPub 2011/0317633), hereinafter referred to as Tan.
Regarding claim 6, Gong fails to teach the STA of claim 1, wherein the resource comprises a group of subcarriers.  
Tan teaches wherein the resource comprises a group of subcarriers (The AP 120 then sends a M-CTS signal containing an identification of the winning subcarrier for each subchannel as a subchannel allocation broadcast; See [0076]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of Gong to include wherein the resource comprises a group of subcarriers taught by Tan in order to maximize synchronization.
	
Regarding claim 16, Gong fails to teach the method of claim 11, wherein the resource comprises a group of subcarriers.  
Tan teaches wherein the resource comprises a group of subcarriers (The AP 120 then sends a M-CTS signal containing an identification of the winning subcarrier for each subchannel as a subchannel allocation broadcast; See [0076]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Gong to include wherein the resource comprises a group of subcarriers taught by Tan in order to maximize synchronization.


Tan teaches wherein the resource comprises a group of subcarriers (The AP 120 then sends a M-CTS signal containing an identification of the winning subcarrier for each subchannel as a subchannel allocation broadcast; See [0076]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of Gong to include wherein the resource comprises a group of subcarriers taught by Tan in order to maximize synchronization.

Regarding claim 36, Gong fails to teach the method of claim 31, wherein the resource comprises a group of subcarriers.  
Tan teaches wherein the resource comprises a group of subcarriers (The AP 120 then sends a M-CTS signal containing an identification of the winning subcarrier for each subchannel as a subchannel allocation broadcast; See [0076]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Gong to include wherein the resource comprises a group of subcarriers taught by Tan in order to maximize synchronization.

Claims 28-30 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gong as applied to claims 1, 11, 21 and 31 above, and further in view of Dai et al. (U.S. PGPub 2014/0079016), hereinafter referred to as Dai.

Dai teaches wherein the resource comprises a channel (a channel granted field; See Fig. 13 and [0131]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of Gong to include wherein the resource comprises a channel taught by Dai in order to increase system throughput.

Regarding claim 29, Gong fails to teach the STA of claim 1, wherein the resource comprises a channel.  
Dai teaches wherein the resource comprises a channel (a channel granted field; See Fig. 13 and [0131]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of Gong to include wherein the resource comprises a channel taught by Dai in order to increase system throughput.
Regarding claim 30, Gong fails to teach the method of claim 11, wherein the resource comprises a channel.  
Dai teaches wherein the resource comprises a channel (a channel granted field; See Fig. 13 and [0131]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Gong to include wherein the resource comprises a channel taught by Dai in order to increase system throughput.


Dai teaches wherein the resource comprises a channel (a channel granted field; See Fig. 13 and [0131]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Gong to include wherein the resource comprises a channel taught by Dai in order to increase system throughput.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 11-17 and 21-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/4/2022